Citation Nr: 1143506	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for venous insufficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to April 1995.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service-connection) claims, VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4). 

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 


On his application for VA benefits received in October 2005, the Veteran stated that his venous insufficiency began in April 2005, keeping in mind that his military service had ended a decade earlier in April 1995.  But the report of a private treatment consultation dated in August 2005 noted that he had had a chronic 
non-healing ulcer on the medial aspect of his left ankle and leg for several years, which had not responded to conservative treatment.  It was also noted this ulcer was post-traumatic, following a bowling injury in 1988, so from before his service began in 1989.  He since has stated that he was treated for swollen ankles in service, but that medical personnel did not provide a diagnosis or etiology of the swelling.

He has received a diagnosis of venous insufficiency, so there is no disputing he has this claimed condition.  Hence, resolution of this claim instead turns on whether this condition is attributable to his military service or dates back to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). 

Unfortunately, his service treatment records (STRs), except for the report of his military entrance examination, are missing.  In this circumstance, that is, given the unavailability of any other records concerning his service that might provide further clarification of the circumstances surrounding any evaluation or treatment in service, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist him in developing his claim, and to explain the reasons and bases for its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the mere fact that there are missing or unaccounted for STRs, while indeed unfortunate, does not obviate the need for him to still have medical nexus evidence supporting his claim by suggesting a correlation between his current venous insufficiency and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  That is to say, missing or unaccounted for STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999). 

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as STRs.  In other words, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Moreover, a Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Therefore, he is competent to say he experienced swollen ankles while in service and even during the many years since his discharge from service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board will have the ultimate responsibility of determining whether his lay testimony concerning this also is credible so as to, in turn, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

In the meantime, pending this credibility determination, there is no competent medical nexus evidence of record addressing this purported cause-and-effect relationship between his claimed swollen ankles in service and his currently diagnosed venous insufficiency.  The Board therefore is requesting an examination and opinion concerning whether his current venous insufficiency is a residual of his purported swollen ankles in service or, instead, the result of other factors unrelated to his military service.


Accordingly, the claim is REMANDED for the following additional development and consideration: 

1.  Schedule an appropriate VA compensation examination to determine the etiology of the Veteran's venous insufficiency.

In particular, have the examiner provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) this venous insufficiency is related to the Veteran's military service or dates back to his service, and especially to his claimed swollen ankles in service.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

In providing this opinion, the examiner must comment on the Veteran's claim of swollen ankles in service and continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on absence of evidence in the STRs to provide a negative opinion). 

Indeed, since most of the Veteran's STRs are unavailable for consideration, through no fault of his, there is little-to-no chance of him documenting his alleged complaints or treatment in service, including his purported swollen ankles.  So, recognizing this, the examiner should consider whether the asserted events in service, if assumed for the sake of argument occurred as alleged, could have led to the currently diagnosed venous insufficiency.  The Board will have the ultimate responsibility of assessing the Veteran's credibility regarding the actual occurrence of these claimed events. 

The claims file, including a complete copy of this remand, must be made available to the designated examiner for review of the pertinent medical and other history. 

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on this pending claim for service connection.  See 38 C.F.R. § 3.655.  

2.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

